Citation Nr: 0630316	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  05-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The appellant reportedly had active service from June 1989 to 
July 1992 in the Army National Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Additional development must be taken to assess whether the 
appellant has basic eligibility for service-connected 
compensation benefits.  

Compensation for a service-connected disability is available 
only to a "veteran."  See 38 U.S.C.A. § 1110, 1131, 1521 
(West 2002); see also 38 C.F.R. § 3.4(b) (2006).  The term 
"veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  See 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2006) (emphasis added).

In the appellant's February 2004 application for compensation 
benefits, she reported that she served in the National Guard 
from June 1989 to July 1992.  In the October 2004 rating 
decision, the RO acknowledged that the appellant served in 
the Army National Guard from June 1989 to July 1992.  An NGB 
Form 22, however, reflects that the appellant served in the 
Army National Guard from December 1989 to September 1991 and 
only service medical records dated from December 1989 to 
August 1990 are associated with the claims file.  In 
addition, the service record shows that the appellant's 
character of service is described as "uncharacterized."  
For the purpose of assessing the eligibility of the appellant 
to receive service-connected compensation benefits, the 
appellant's period and character of service needs to be 
verified.  Particularly in light of a discharge summary from 
Poplar Springs Hospital that shows that the appellant was 
hospitalized for an acute psychotic break in April 1991, 
which may have been during her service or within one year of 
her discharge from service.  A March 2004 letter from Dr. A. 
indicates that the appellant is currently diagnosed with 
schizoaffective disorder.  Thus, the period and character of 
her service are relevant in the adjudication of this claim.   


Accordingly, the case is REMANDED for the following action:

1.  Please contact the service department 
and verify the appellant's complete dates 
of service in the Army National Guard, to 
include any periods of active service, 
active duty for training, and inactive 
duty training, and verify the character 
of service.  

2.  Please ensure that all available 
service medical records have been 
associated with the claims file.  This 
action should include a request to 
National Personnel Records Center to 
verify that all available service medical 
records were mailed to the RO.  

If verification of appellant's period and character of 
service shows that her character of service was under 
conditions other than dishonorable and that her acute 
psychotic break occurred during service or within the one-
year statutory presumptive period following service, then 
undertake the following development:

3.  The appellant should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 
1994), to ascertain the identity and 
etiology of any psychiatric disorder, 
including schizoaffective disorder, that 
may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any such 
disorder exists, and if so, whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to any 
symptomatology documented during her 
military service.  Please send the claims 
folder to the examiner for review. 

4.  Thereafter, the appellant's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the appellant and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



